Citation Nr: 0205093	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability with degenerative joint disease (DJD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

This case was the subject of a November 1999 hearing before 
the undersigned Board member, and a March 2000 Board 
decision.  The March 2000 Board decision was vacated by a 
December 21, 2000, Order of the Court of Appeals for Veterans 
Claims.  The below action is directed in view of that Order.

Of record is a "fee agreement" between the veteran and a 
private attorney.  By letter dated February 2001, the 
attorney was informed that he had not either submitted a 
properly executed VA From 22a, Appointment of Attorney or 
Agent as Claimant's Representative, or stated in writing on 
his letterhead that he was authorized to represent the 
appellant.  Thus, VA could not recognize him as the 
authorized representative of the appellant.  See 38 C.F.R. 
§§ 20.603(a), 14.629(c), 14.631 (2001).  The attorney was 
offered a 90 day period to provide a legally sufficient power 
of attorney designation, which he did not do.  In June 2001, 
the Board resumed correspondence with the veteran's current 
authorized representative, the California Department of 
Veteran's Affairs.






REMAND

In a March 2000 Board decision, the Board denied the 
veteran's appealed claims as not well grounded.  In December 
2000, the Court of Appeals for Veteran's Claims issued an 
order directing readjudication of this case under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which statutorily eliminated 
the requirement that a claim be well grounded before the duty 
to assist a claimant commences, and heightened the notice 
requirements in VA adjudications.  The VCAA was enacted after 
the decision of the Board.  In a precedent opinion, the 
General Counsel of VA held that readjudication of claims 
previously denied as not well grounded should be by the 
agency of original jurisdiction (in this case, the RO) in the 
first instance.  See VAOPGCPREC 03-2001.  A decision by the 
chief law officer of the Department is binding on the Board.  
38 U.S.C.A.  § 7104(c) (West 1991).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should assist the veteran in 
development of his claims, and provide 
notice with respect to his claims, in 
accordance with the VCAA.  Thereafter, 
the RO should review the claim in light 
of the change in law regarding the 
requirement that a claimant present a 
well-grounded claim. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




